internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b01- plr-103309-03 date april legend trust debtors trustee plan date date date date dear this letter is in response to your request dated date on behalf of trust seeking a ruling on the classification of trust under sec_301_7701-4 of the procedure and administration regulations plr-103309-03 facts based on the facts presented and representations made we understand the facts to be as follows debtors on date filed a petition under chapter of the united_states bankruptcy code for bankruptcy protection on or about date debtors and the official unsecured creditors filed plan with the bankruptcy court pursuant to the confirmation of the plan on date and the order signed on date by the bankruptcy court the trust was created and trustee was appointed as trust’s trustee the liquidating_trust indenture provides that trust is created solely to implement the terms of the plan the purposes of the trust are to manage conserve and protect the value of the trust for the benefit of the beneficiaries including but not limited to collecting and liquidating the trust filing objections to claims pursuing claims and causes of actions vested in the trust and distributing to the beneficiaries the proceeds from the liquidation of the trust pursuant to the plan the liquidating_trust indenture provides that for federal tax purposes the transfer of assets to the trust will be treated as a deemed transfer to the beneficiaries followed by a deemed transfer by the beneficiaries to the trust the liquidating_trust indenture generally provides that the trust will terminate no later than five years after its formation the liquidating_trust indenture provides that trustee shall file tax returns as a grantor_trust pursuant to sec_1_671-4 or b of the income_tax regulations as grantor_trust the beneficiaries of the trust shall be treated as its grantors and deemed owners the liquidating_trust indenture generally provides that trustee shall distribute to the beneficiaries at least one time annually the net_income accrued on the trust through the date of distribution as well as all net_proceeds from the sale of assets in excess of amounts reasonably necessary to maintain the value of the property or to meet claims or contingent liabilities including disputed claims the liquidating_trust indenture provides generally for the investment powers of trustee to be limited to the powers to invest in demand and time deposits or temporary investments such as short-term certificates of deposits or treasury bills the liquidating_trust indenture contains representations that trustee will make continuing efforts to dispose_of the trust’s assets make timely distributions and not unduly prolong the duration of the trust plr-103309-03 law and analysis sec_671 of the code provides that where it is specified in subpart e that the grantor or another person shall be treated as the owner of any portion of a_trust there then shall be included on computing the taxable_income and credits of the grantor or the other person those items of income deductions and credits against tax of the trust that are attributable to that portion of the trust to the extent that such items would be taken into account under chapter of the code in computing taxable_income or credits against the tax of an individual sec_1_671-4 of the regulations provides that except as provided in sec_1_671-4 and items of income deduction and credit attributable to any portion of a_trust which under the provisions of subpart e sec_671 and following part i subchapter_j chapter of the code are treated as owned by the grantor or another person should not be reported by the trust on form_1041 but should be shown on a separate statement attached to that form sec_677 of the code provides in part that the grantor shall be treated as the owner of any portion of a_trust whether or not the grantor is treated as such owner under sec_674 whose income without the approval or consent of any adverse_party is or in the discretion of the grantor or a nonadverse_party or both may be distributed to the grantor or the grantor’s spouse or held or accumulated for future distribution to the grantor or the grantor’s spouse sec_301_7701-4 of the procedure and administration regulations provides that certain organizations which are commonly known as liquidating trusts are treated as trusts for purposes of the internal_revenue_code an organization will be considered a liquidating_trust if it is organized for the primary purpose of liquidating and distributing the assets transferred to it and if its activities are all reasonably necessary to and consistent with the accomplishment of that purpose a liquidating_trust is treated as a_trust for purposes of the code because it is formed with the objective of liquidating particular assets and not as an organization having as its purpose the carrying on of an profit-making business which normally would be conducted through business organizations classified as corporations or partnerships however if the liquidation is unreasonably prolonged or if the liquidation purpose becomes so obscured by business activities that the declared purpose of liquidation can be said to be lost or abandoned the status of the organization will no longer be that of a liquidating_trust revproc_94_45 states that the service will issue a ruing classifying an entity created pursuant to a bankruptcy plan under chapter of the bankruptcy code u s c sec_1101 et seq as a liquidating_trust under sec_301_7701-4 of the procedure and administration regulations if certain specified conditions are met based on the information submitted and the representations made we conclude that the conditions of revproc_94_45 have been satisfied plr-103309-03 conclusion accordingly based on the representations made and the information submitted we conclude that trust will be classified for federal_income_tax purposes as a liquidating_trust under sec_301_7701-4 of the procedure and administration regulations except as specifically set forth above no opinion is expressed concerning the federal_income_tax consequences of the facts described under any other provision of the internal_revenue_code this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office no copy of this letter will be sent to the taxpayer’s authorized representative sincerely david r haglund senior technician reviewer office of associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
